Detailed Action
Claims 1-20 are pending in this application.  This is a response to the Amendments/Remarks filed on 10/20/22.  This is a Final Rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recites 
As per claims 1, 20, acquire a message sent by a user for a task, a communication service used by a plurality of users to send and receive messages, the user being one of the plurality of users using the communication service; and inform the user that the message is unsuitable if the message is unsuitable for the task.  
As per claim 2, wherein, if the message is determined to be unsuitable from a reaction of another user to the message,  inform the user that the message is unsuitable.  
As per claims 3, wherein, determines that the message is unsuitable if at least one of a read rate and a reply rate satisfies an unsuitability condition.  
As per claims 4-6, wherein, if a time elapsed after the message has been sent for the task is shorter than or equal to a predetermined time, determines that the message is not unsuitable.  
As per claims 7-9, wherein, if the message indicates that a reply is not required, determines that the message is not unsuitable.  
As per claim 10, wherein determines whether the message is unsuitable by using information obtained 
As per claim 11, wherein: manages information by theme, and the task is associated with a theme; and if the message is related to a theme different from the theme associated with the task, determines that the message is unsuitable.  
As per claims 12-14,  wherein, upon receiving a request to make a change in members of the task, if an attribute of a member to be changed is different from an attribute of an existing member of the task, inform the member to be changed that the member is unsuitable.  
As per claim 15,  wherein the attribute includes at least one of an affiliation, a skill set representing a variety of specific skills, and a professional background concerning the member.  
As per claims 16-18, determines whether the message is unsuitable by using evaluation information concerning an evaluation of the message.  
As per claim 19, wherein, if the evaluation of the message indicated by the evaluation information satisfies an evaluation condition representing that the message is unsuitable, determines that the message is unsuitable.  
which is direct towards, sending/receiving of message for a task from the user and informing the user of the message that the message is unsuitable for the task and determination of whether a members(users) are suitable/unsuitable for the task; the unsuitability/suitability of the message is determined based on different factors such as read/reply rates, elapsed time, whether a reply is required, information obtained(theme associated with task), evaluation of the message and the suitability/unsuitability of members(user) for the task is based on attributes of the member such as affiliation, skill, and professional background.
Therefore the claims is drawn to certain methods of organizing human activity(fundamental economic principles or practices, commercial or legal interactions, and  managing personal behavior or relationships or interactions between people); the claims are directed towards methods of organizing human activity because sending/receiving of message for a task and determination/informing the user that the message is unsuitable for the task and determination of whether certain user are suitable/unsuitable for the task is the fundamental economic principle/practice or managing personal behavior/relationships/interaction between people for business of assignment of work and messages to convey work assignments
Also the claims is drawn to mental processes,(observations, evaluation, judgements, and opinions), include acts that people perform in their minds or using pen and paper; the claim limitations make up the concept recited in the claims are simply a series of observations, evaluations, judgements and opinions for determinations/informing of whether a message is suitable for a task and determination of whether certain users are suitable for the task. For instance, an employee receiving hand written instructions for a task from a supervisor; the employee determines(in the mind) whether the instructions is enough to perform the task and returning the note/calling the supervisor to tell him/her that the instructions are insufficient and making suggestions(in the mind) of who might be a better person to perform the task.
 If the claim under broadest reasonable interpretation covers limitation that is drawn to certain methods of organizing human activity and/or mental processes but for recitation of a generic computer and/or generic computer components described at a high level of generality or linking the use of the judicial exception to a particular technological environment or field of use, then it falls within the grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A, prong 1).
This judicial exception is not integrated into a practical application. In particular, the claims recites additional elements such as 
An information processing apparatus,
A non-transitory computer readable medium storing a program causing a computer to execute a process, 
a processor programmed to
from a communication system, the communication system providing,
via a network,
an information system different from the communication system, 
the information system is a theme management system,
transmit, to a user terminal of the user, information for displaying a warning screen, wherein the warning screen further displays an option for the user to cancel posting of the message for the task
The claim does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recites an information processing apparatus, non-transitory computer readable medium storing a program causing a computer to execute a process, a processor programmed to are recitation of a generic computer and/or generic computer components described at a high level of generality and using the computer as a tool.
The limitations of via a network, from a communication system, the communication system providing, an information system different from the communication system,  the information system is a theme management system, which is generally linking the use of the judicial exception to a particular technological environment or field of use, in this case to communication in a computer network(Internet). Such limitation are not enough to add significantly more to the claimed method and/or is an attempt to limit the use of the abstract idea to a particular technological environment for which to apply the underlying abstract concept, which does not add significantly more. 
The limitation of transmit, to a user terminal of the user, information for displaying a warning screen, wherein the warning screen further displays an option for the user to cancel posting of the message for the task, amounts to merely transmitting and displaying a warning, which is adding insignificant extra-solution activity to the judicial exception of data gathering(transmission of information) and outputting information to the user(displaying the warning with option). Such limitation are not enough to add significantly more to the claimed method. In further the limitation of for displaying a warning screen, wherein the warning screen further displays an option for the user to cancel posting of the message for the task could be interpreted as the intended use of information, therefore does not add significantly more to the claimed method.
Accordingly, the additional limitation/elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Even considering all the additional element in combination, they are just providing a computerized system to perform the invention, but doesn’t improve the computing technology as the additional elements do not integrate the invention into a practical application, rather the claims and the additional limitations are drawn to using the computer as a tool and limiting the abstract idea to communication technology with extra-solution activity. The claims is directed to an abstract idea and merely  links the judicial exception to a particular technological environment or field of use with extra-solution activity and uses the computer as a tool to perform the abstract idea, the claim is not patent eligible and directed to an abstract idea MPEP 2106.05(f). (Step 2A, prong2).
The claim does not include additional elements/limitations that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements/limitations is drawn to limitations that attempts to limit the use of the abstract idea to a particular technological environment or field of use with extra-solution activity and/or use a computer as a tool, and/or includes well-understood, routine, and conventional activities that amount to no more than implementing the abstract idea with a computerized system, such as  the limitation of transmit, to a user terminal of the user, information for displaying a warning screen(Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added))), wherein the warning screen further displays an option for the user to cancel posting of the message for the task (Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93) are also well-understood, routine, conventional activities previously known to the industry. The claim is not patent eligible(Step 2B).
Allowable Subject Matter
Claims 1-20 are allowed over prior art.
	Response to Arguments
The applicant amended the title therefore the specification objection is withdrawn.
The applicant also amended the claims to overcome claim 20 objection, and also amended the claims to delete the generic placeholder used in 112(f) interpretation with the term processor, therefore the 112(f) interpretation of the claims are withdrawn.
Applicant’s arguments filed on 10/20/22 with respect to the rejections have been fully considered and are not persuasive.  The applicant argues that the limitation of “wherein the warning screen further display an option for the user to cancel posting of the message for the task”, is a feature that “reduce the number of unsuitable message left in at ask of a communication service used by multiple users to send and receive message via a network”.  This is a specific technological improvement which provides a “practical application” because it reduces the number of unsuitable messages necessarily reduces the burden on memory and processing resources in the network.
In reply to applicant’s argument, the Office disagrees, the limitation of “wherein the warning screen further display an option for the user to cancel posting of the message for the task”, is merely displaying information(warning with options), it does not reduce the number of unsuitable message nor does it reduce the burden on memory and processing resources, displaying information(warning with options), is not a technological improvement, but merely an extra-solution activity being added to the abstract idea. In further, the specification cited by the applicant, para.5, provides no details on how displaying the warning would actually reduce the number of unsuitable messages.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
US 2006/0069599 issued to Hatoun et al, teaches tracking workflow tasks
US 2008/0147807 issued to Borkenhagen, teaches tracking messages to employees where an employee sends accountability response indicating review and acceptance of responsibility for tasks.
US 2021/0110327 issued to Bellet et al., teaches monitoring events in communication channels to identify events pertinent to users and prioritizing events.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACKHEAN TIV whose telephone number is (571)272-5654.  The examiner can normally be reached on Mon.-Thurs. 5:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on (571) 272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BACKHEAN TIV/
Primary Examiner
Art Unit 2459